Fourth Court of Appeals
                                San Antonio, Texas
                                     October 21, 2014

                                   No. 04-14-00057-CV

                               CITY OF SAN ANTONIO,
                                      Appellant

                                              v.

 ALAMO AIRCRAFT SUPPLY, INC., Alamo Aircraft, Ltd., Wulfe Rentals, Ltd., and Lobo
                              GC, Ltd.,
                              Appellees

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-08223
                          Honorable Larry Noll, Judge Presiding

                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Marialyn Barnard, Justice
             Patricia O. Alvarez, Justice

       The panel has considered Appellees’ motion for rehearing; the motion is DENIED. See
TEX. R. APP. P. 49.3.

                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court